Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent No. 11,405,299. Although the claims at issue are not identical, they are patentably distinct from each other because claims in the instant application (17/866,465) recite features not disclosed by the reference patent (11,405,299).  For instance, claim 1 of the instant application (17/866,465) recites the one or more services including push updates to the computing device and/or the vehicle infotainment platform that are not recited in the claims of reference patent (11,405,299). 
However, one or more services including push updates to the computing device and/or the vehicle infotainment platform are disclosed by Kozlowski et al. (US 10121148 B1, hereinafter Kozlowski) (col. 8, lines 27-33, the desired person may have an application installed on his/her mobile device 102 that receives a push notification initiated by server 108. The push notification may include a textual message and/or other appropriate information (e.g., the location of the vehicle/user, the condition of the vehicle, whether anyone is injured, etc.).  
Therefore, considering Haidar and Kozlowski’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Kozlowski’s teachings as described in Haidar to facilitate and enhance communications between a person/organization ensuring that services are identified and appropriate roadside service are secured by the provider for the user (col. 1, lines 17-21).	

Instant Application 17/866,465
Patent No. 11,405,299
Claim 1. A method comprising: 
     receiving, at a first network device via a computing network, a data plane probe packet; 
     identifying, from a header of the data plane probe packet, a segment identifier (SID) corresponding to an instruction for the first network device to send a message to an operations, administration, and management (OAM) server indicating an operation performed on the data plane probe packet by the first network device; 
     performing the operation on the data plane probe packet; 
     forwarding the data plane probe packet to a second network device via the computing network; 
     generating the message that indicates the operation performed on the data plane probe packet; and 
     sending the message to the OAM server over a data plane channel.
Claim 1. A computer-implemented method comprising: 
     generating, at an operations, administration, and management (OAM) server, a data plane probe packet with a header including one or more segment identifiers (SIDs) corresponding to one or more network devices of a computing network, the one or more SIDs corresponding to an instruction for the one or more network devices to send a data plane message to the OAM server indicating an operation performed on the data plane probe packet; 
     sending, from the OAM server, the data plane probe packet to at least one of the one or more network devices via a bidirectional data plane channel for transport through the computing network; 
     receiving, at the OAM server, the data plane message from the one or more network devices of the computing network via the bidirectional data plane channel, the data plane message indicating the operation performed by the one or more network devices on the data plane probe packet; and 
     comparing, by the OAM server, the operation indicated in the data plane message with a predefined operation associated with the one or more network devices to determine an operational status of the computing network.
Claim 2. The method of claim 1, further comprising: 
     determining whether the data plane probe packet is received via an OAM timeslot; and 
     generating the message that indicates the operation based at least in part on determining that the data plane probe packet is received via the OAM timeslot.

Claim 3. The method of claim 1, wherein the message comprises a replication of the data plane probe packet and a new header that includes an indication of the operation performed.
Claim 2. The computer-implemented method of claim 1, wherein the operation includes at least one of: replicating the data plane probe packet; ordering the data plane probe packet with respect to other data plane probe packets; and eliminating at least one replication of the data plane probe packet.
Claim 6. The computer-implemented method of claim 1, wherein the data plane message indicates the operation performed on the data plane probe packet via an SID corresponding to the OAM server.
Claim 4. The method of claim 1, wherein the operation performed includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 2. The computer-implemented method of claim 1, wherein the operation includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 5. A method comprising: 
     receiving, at a first network device via a computing network, a data plane probe packet; 
     identifying, from a header of the data plane probe packet, an instruction for the first network device to send a message to an operations, administration, and management (OAM) server indicating an operation performed on the data plane probe packet by the first network device; performing the operation on the data plane probe packet; forwarding the data plane probe packet to a second network device via the computing network; generating the message that indicates the operation performed on the data plane probe packet; and sending the message to the OAM server over a data plane channel.

Claim 6. The method of claim 5, further comprising: determining whether the data plane probe packet is received via an OAM timeslot; and generating the message that indicates the operation based at least in part on determining that the data plane probe packet is received via the OAM timeslot.

Claim 7. The method of claim 5, wherein the message comprises a replication of the data plane probe packet and a new header that includes an indication of the operation performed.
Claim 2. The computer-implemented method of claim 1, wherein the operation includes at least one of: replicating the data plane probe packet; ordering the data plane probe packet with respect to other data plane probe packets; and eliminating at least one replication of the data plane probe packet.
Claim 6. The computer-implemented method of claim 1, wherein the data plane message indicates the operation performed on the data plane probe packet via an SID corresponding to the OAM server.
Claim 8. The method of claim 5, wherein the operation performed includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 2. The computer-implemented method of claim 1, wherein the operation includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 9. The method of claim 5, further comprising: 
     receiving a second data plane probe packet; 
     determining that the second data plane probe packet is a replication; 
     eliminating the second data plane probe packet based at least in part on determining that the second data plane probe packet is the replication; and 
     sending a second message to the OAM server over the data plane channel, the second message indicating elimination of the second data plane probe packet.

Claim 10. The method of claim 5, wherein the data plane probe packet includes path information describing a data path of the data plane probe packet through the computing network.

Claim 11. The method of claim 10, further comprising: forwarding the data plane probe packet to the second network device via the data path described by the path information.

Claim 12. The method of claim 11, wherein the path information describes a particular segment of the data path of the data plane probe packet, the particular segment associated with the second network device.

Claim 13. A network device comprising: one or more processors configured to communicate via a data plane channel with an operations, administration, and management (OAM) server of a computing network; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive, via the computing network, a data plane probe packet; identify, from a header of the data plane probe packet, an instruction to send a message to the OAM server indicating an operation performed on the data plane probe packet; perform the operation on the data plane probe packet; forward the data plane probe packet to a second network device via the computing network; generate the message that indicates the operation performed on the data plane probe packet; and send the message to the OAM server over the data plane channel.

Claim 14. The network device of claim 13, wherein the computer-executable instructions further cause the one or more processors to: determine whether the data plane probe packet is received via an OAM timeslot; and generate the message that indicates the operation based at least in part on determining that the data plane probe packet is received via the OAM timeslot.

Claim 15. The network device of claim 13, wherein the message comprises a replication of the data plane probe packet and a new header that includes an indication of the operation performed.
Claim 2. The computer-implemented method of claim 1, wherein the operation includes at least one of: replicating the data plane probe packet; ordering the data plane probe packet with respect to other data plane probe packets; and eliminating at least one replication of the data plane probe packet.
Claim 6. The computer-implemented method of claim 1, wherein the data plane message indicates the operation performed on the data plane probe packet via an SID corresponding to the OAM server.
Claim 16. The network device of claim 13, wherein the operation performed includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 2. The OAM server of claim 1, wherein the operation includes at least one of: 
     replicating the data plane probe packet; 
     ordering the data plane probe packet with respect to other data plane probe packets; and 
     eliminating at least one replication of the data plane probe packet.
Claim 17. The network device of claim 13, wherein the data plane probe packet includes path information describing a data path of the data plane probe packet through the computing network.

Claim 18. The network device of claim 17, wherein the computer-executable instructions further cause the one or more processors to: forward the data plane probe packet to the second network device via the data path described by the path information.

Claim 19. The network device of claim 18, wherein the path information describes a particular segment of the data path of the data plane probe packet, the particular segment associated with the second network device.

Claim 20. The network device of claim 13, wherein the data plane channel comprises a bidirectional data plane channel.





112
101
102/103
CLAIMS
CLAIMS  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. (US 20170295101 A1, hereinafter Hira) in view of Bugenhagen (US 20150049601 A1, hereinafter Bugenhagen).

Regarding claim 1, Hira discloses a method comprising: 
receiving, at a first network device via a computing network, a data plane probe packet (Hira, 310, Fig. 3; paras. [0012], lines 14-17, an endpoint may be a physical computing device, a virtualized computing instance supported by a physical computing device…; [0013], lines 18-20, term "packet" may refer generally to a group of bits that can be transported together, and may be in another form, such as "frame", "message", "segment"…; [0063], lines 5-11, probeUtil of probe packet 410 destined for "A2" 150 may be set to a link utilization level of an ingress port via which "T2" 160 receives data packets from "A2" 150...); 
identifying, from a header of the data plane probe packet, a segment identifier (SID) corresponding to an instruction for the first network device to send a message to a server indicating an operation performed on the data plane probe packet by the first network device (Hira, paras. [0012], lines 14-17; [0062], lines 1-9, probe packet may be generated using a central processing unit (CPU) of a switch, a data plane of the switch, or a physical server attached to the switch…"probe replication" or "probe propagation" may be used interchangeably to refer generally to the dissemination of congestion state information using probe packets probe replication process may be initiated by a particular ToR switch (e.g., "T2" 160); Fig. 4; [0063], lines 1-5, ToR switch "T2" 160 in FIG. 4, probe packets labelled "Pl" are sent to aggregate switches "A2" 150 (see 410) and "A4" 408 (see 412), respectively. Probe  packets 410, 412 each include a header with (ToRID="T2" 160, probeUtil)…); 
performing the operation on the data plane probe packet (Hira, paras. [0013], lines 18-20, term "packet" may refer generally to a group of bits that can be transported together, and may be in another form, such as "frame", "message", "segment"…; [0063], lines 5-11, probeUtil of probe packet 410 destined for "A2" 150 may be set to a link utilization level of an ingress port via which "T2" 160 receives data packets from "A2" 150...); 
forwarding the data plane probe packet to a second network device via the computing network (Hira, para. [0089], fine-grained load balancing may be performed by splitting a flow of packets into multiple flowlets, such as whenever an inter-packet gap is larger than T.sub.flowlet seconds (e.g., set in the order of the network RTT) is seen within a flow. This minimizes receiver-side packet reordering when a switch (e.g., "A1" 120) sends different flowlets on different paths that were deemed best at the time of their arrival respectively. Such flowlet switching based on probe-informed forwarding…); 
generating the message that indicates the operation performed on the data plane probe packet (Hira, paras. [0013], lines 18-20; [0063], lines 5-11); and 
sending the message to the server over a data plane channel (Hira, paras. [0012], lines 14-17, term "endpoint" may refer generally an originating node ("source endpoint") or terminating node ("destination endpoint") of a bi-directional inter-process communication flow…; [0064], lines 1-5, At aggregate switch "A2" 150 in FIG. 4, in response to processing probe packet "Pl" 410, "A2" 150 sends probe packets labelled "P2" to upstream spine switches "S1" 130 (see 420) and "S2" 140 (see 422), and downstream ToR switch "T4" 406…).  

Although Hira teaches a physical server attached to the switch (para. [0062], lines 1-9), Hira fails to explicitly teach an OAM server.
Bugenhagen, in the same or similar field of endeavor, teaches an operations, administration, and management (OAM) (para. 0032, lines 13-18, OAM server" might refer to either a server having OAM functionality or OAM server functionality that can be embodied within any suitable piece of hardware (including, but not limited to, a customer equipment, a user network interface device, a network interface device, or a server over a network, and/or the like)…). 
Therefore, considering Hira and Bugenhagen’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature an OAM server as taught by Bugenhagen, for determining the status of a network connection between at least two network devices and generating state information indicating the determined status of the network connection (para. [0007], lines 1-6).	

Regarding claim 2, Hira-Bugenhagen discloses the method of claim 1, further comprising: 
determining whether the data plane probe packet is received via an OAM timeslot (Hira, paras. [0061]; [0072], lines 6-10, new flowlet may be detected whenever a time interval between the arrival of two consecutive packets within the same flow (i.e., inter-packet gap) exceeds a predetermined threshold (e.g., sec Tflowlet seconds)…) (Bugenhagen, para. [0059], lines 8-11); and 
generating the message that indicates the operation based at least in part on determining that the data plane probe packet is received via the OAM timeslot (Hira, paras. [0072], lines 6-10; [0073], lines 1-4, FIG. 5, "Al" 120 receives a flow of data packets 180 from source switch "Tl" 110. Data packets 180 originate from "EP-A" 102 and are destined for "EP-B" 104 connected to destination switch "T2" 160...).  

Regarding claim 3, Hira-Bugenhagen discloses the method of claim 1, wherein the message comprises a replication of the data plane probe packet and a new header that includes an indication of the operation performed (Hira, Fig. 3; paras. [0038]-[0043]; [0067]).  

Regarding claim 4, Hira-Bugenhagen discloses the method of claim 1, 
wherein the operation performed includes at least one of replicating the data plane probe packet (Hira, [0062], lines 1-9, probe replication);
ordering the data plane probe packet with respect to other data plane probe packets (Hira, para. [0089], fine-grained load balancing may be performed by splitting a flow of packets into multiple flowlets, such as whenever an inter-packet gap is larger than T.sub.flowlet seconds (e.g., set in the order of the network RTT) is seen within a flow. This minimizes receiver-side packet reordering when a switch (e.g., "A1" 120) sends different flowlets on different paths that were deemed best at the time of their arrival respectively. Such flowlet switching based on probe-informed forwarding …);  and 
eliminating at least one replication of the data plane probe packet (Hira, paras. [0061], ensures that no probe packet loops forever in data center network 400. In practice, any other alternative or additional techniques may be used to prevent probe packets from looping forever, such as setting a time to live (TTL) parameter in the probe packets; [0095], bestNexthop)..  

Regarding claim 9, Hira-Bugenhagen discloses the method of claim 5, further comprising: 
receiving a second data plane probe packet (Hira, 310, Fig. 3; para. [0024], lines 1-3, At 210 in FIG. 2, "Al" 120 receives multiple probe packets 132, 142 from respective next-hop switches "S1" 130 and "S2" 140; [0061], a probe packet is received from a downstream switch, it will be replicated or propagated to all other upstream and downstream switches. However, if a probe packet is received from an upstream switch, the probe packet is only replicated or propagated to all downstream switches, but not the upstream switches.); 
determining that the second data plane probe packet is a replication (Hira, para. [0049], lines 4-7, Fig. 1, probe packet "PS" 122 may be generated by replicating probe packet "P3" 132 from "Sl" 130 because both probe packets 122, 132 include the same (ToR_ID="T2" 160, probeUtil=50%)…; [0061]); 
eliminating the second data plane probe packet based at least in part on determining that the second data plane probe packet is the replication (Hira, paras. [0061]; [0095]) and 
sending a second message to the OAM server over the data plane channel, the second message indicating elimination of the second data plane probe packet (Hira, paras. [0012], lines 14-17; [0064], lines 1-5) (Bugenhagen, para. 0032, lines 13-18).  

Regarding claim 10, Hira-Bugenhagen discloses the method of claim 5, wherein the data plane probe packet includes path information describing a data path of the data plane probe packet through the computing network (Hira, 320-325, Fig. 3; paras. [0038]-[0043]).  

Regarding claim 11, Hira-Bugenhagen discloses the method of claim 10, further comprising: forwarding the data plane probe packet to the second network device via the data path described by the path information (Hira, 320-370, Fig. 3; paras. [0038]-[0043]).  

Regarding claim 12, Hira-Bugenhagen discloses the method of claim 11, wherein the path information describes a particular segment of the data path of the data plane probe packet, the particular segment associated with the second network device (Hira, 320-370, Fig. 3; paras. [0038]-[0043]).  

Claims 13-16 incorporates substantively all the limitations of claims 1-4 and 5-8 in device form rather than method forms and are rejected under the same rationale.
Claim 13 discloses one or more processors …; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to…(Hira, para. [0101], lines 1-9).

Claims 17-19 incorporates substantively all the limitations of claims 10-12 in device form rather than method form and are rejected under the same rationale.

Regarding claim 20, Hira-Bugenhagen discloses the network device of claim 13, wherein the data plane channel comprises a bidirectional data plane channel (Hira, paras. [0012], lines 14-17; [0064], lines 1-5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457